Citation Nr: 1740368	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2. Entitlement to service connection for type II diabetes mellitus. 

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for an acquired psychiatric disorder. 

5.  Entitlement to service connection for below-the-knee amputation of the right leg.

6.  Entitlement to a temporary total (100 percent) evaluation based on treatment of a service-connected or other disability subject to compensation, based on a period of VA hospitalization between February and March 2006.

7.  Entitlement to assistance in the purchase of an automobile or other conveyance and adaptive equipment. 

8.  Entitlement to special monthly compensation based on anatomical loss of the right lower extremity.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, and August 2010 and February 2012 rating decisions by the RO in Nashville, Tennessee.  The Nashville RO currently has jurisdiction over the Veteran's claims.

In July of 2012, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In June 2014 and April 2016, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

For the following reasons, the Board finds that the appeal must be remanded for additional development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is afforded full compliance with the statutory duty to assist.

In April 2016, the Board noted that the Veteran had requested another hearing before a Veterans Law Judge at his local RO, but he was never afforded his requested hearing.  On Remand, the Board requested that the RO contact the Veteran and clarify whether or not he would like another hearing.  

In an April 2016 letter, the RO asked the Veteran to confirm whether or not he would like an additional hearing.  In July 2016, the Veteran, through his attorney, submitted another VA Form 9 requesting a hearing before the Board at his local RO.  This request has not been acknowledged and the Veteran has not been afforded his requested hearing. 

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant has not been afforded his hearing or otherwise indicated that he wishes to withdraw this request.  Therefore, the Board finds that this action must be performed before adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to schedule the appellant for a hearing to be held at the RO before a Veterans Law Judge at the earliest possible opportunity and the appellant should be notified in writing of the date, time and location of the hearing.  Any indicated development consistent with this request should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

